FIFTH DIVISION
                               MCFADDEN, C. J.,
                            GOBEIL and COOMER, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                  November 18, 2019




In the Court of Appeals of Georgia
 A17A1200. THE STATE v. LICATA.

      MCFADDEN, Chief Judge.

      In Licata v. State, 305 Ga. 498 (826 SE2d 94) (2019), the Supreme Court of

Georgia affirmed in part and vacated in part the judgment of this court in State v.

Licata, 343 Ga. App. 874, 806 SE2d 292 (2017), and remanded the case for further

proceedings. Accordingly, we vacate our earlier opinion and adopt the opinion of the

Supreme Court as our own. We affirm the state court’s ruling suppressing evidence

of Licata’s refusal to take a breath test, given our Supreme Court’s ruling in Elliott

v. State, 305 Ga. 179 (824 SE2d 265) (2019), that a defendant’s refusal to submit to

a breath test may not be admitted into evidence at a criminal trial. Id. at 323 (IV) (E).

We reverse the superior court’s ruling suppressing Licata’s field sobriety tests.
     Judgment affirmed in part and reversed in part. Gobeil and Coomer, JJ.,

concur.




                                    2